UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1618



KURT KASLER; LAURA KASLER, The People of North
Carolina, ex rel,

                                               Plaintiffs - Appellants,

          versus


CAROL HOWARD, Commissioner of Division of
Motor Vehicles, North Carolina Department of
Transportation,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-03-46-3)


Submitted:   October 9, 2003                 Decided:   October 16, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kurt Kasler, Laura Kasler, Appellants Pro Se. Jeffrey Reid Edwards,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kurt and Laura Kasler appeal the district court’s judgment

granting the Appellees’ motion to dismiss and dismissing their

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Kasler v. Howard, No. CA-03-46-3 (W.D.N.C.

Apr. 17, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2